PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/193,807
Filing Date: 16 Nov 2018
Appellant(s): Purple Innovation, LLC



__________________
Brick G. Power
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/06/22.

Every ground of rejection set forth in the Office action dated 12/10/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,413,458 to Pearce in view of U.S. Pub. No. 2012/0096649 to Fukano, and further in view of U.S. Pat. No. 5,970,547 to Cavazos
Claim 1, 7-12, and 14-15, Pearce discloses a plurality of methods and embodiments of forming a cushion, comprising forming elastomeric cushion comprising plurality of intersecting buckling walls defining hollow columns (col. 80-83 lines 61-68 & 1-60), dividing the cushion into equal sized cushioning units (col. 85 lines 6-62), and using the substantially equal sized cushioning units to form the cushion. Pearce further discloses cutting foam with a reciprocal saw into several pieces in order to form a mattress core is well known (col. 79 lines 30-45), but is silent to cutting the cushioning inserts into four and inserting at least one into a receptacle of a cushion base.  Cutting an elastomeric foam cushion having intersecting buckling walls with a reciprocal saw into four inserts is not considered novel nor inventive and it would have been obvious for one having ordinary skill in the art before the effective filing date to cut the elastomeric foam cushion into four inserts yielding predictable results that provide an equivalent and alternative configuration of cushioning units of substantially equal size to form a cushion.  
Fukano discloses a housing unit 11 with four mattress core units inserted into a receptacle of the housing unit [0027][0037](fig. 1).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ a housing unit as taught by Fukano yielding predictable results that provide a means hold the mattress core of Pearce in recesses to form a mattress [0008]. Pearce is silent to constructing the mattress in a king, queen, twin, or full size. Cavozos discloses forming a king, queen, twin, or full size from individual sized modules of a mattress core [col. 1 lines 15-20]. Selecting a range of known mattress sizes to construct a cushion is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to form the mattress as explicitly taught by Cavozos from individual sized modules of a mattress core yielding predictable results that make up a mattress in any desired size to suit the needs of the individual user such as into a king, queen, twin, or full size.
Claim 2, Pearce as modified, discloses the method, wherein Fukano further discloses forming the elastomeric cushion comprises molding [0018][0051]. 
Claims 3-6, Pearce, as modified, discloses the method, but is silent to the cushion having a length between 80 inches and 84 inches, a width between 76 inches and 82 inches, the cushioning inserts having a width between 22 inches and 27 inches and a length between 54 inches and 59 inches. As previously stated above, selecting a range of known mattress sizes to construct a cushion or insert is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to construct a mattress with the dimensions as stated above yielding predictable results that provide an equivalent and alternative cushion to suit the needs of the individual user.
Claim 13, Pearce, as stated above, further discloses cutting foam with a reciprocal saw into several pieces in order to form a mattress core is well known (col. 79 lines 30-45), but is silent to using a wet saw. Selecting from a plethora of known saws is considered an obvious modification and it would have been obvious for one having ordinary skill before the effective filing date of the invention to select a wet saw yielding predictable results that provides an equivalent and alternative means to cut the elastomeric cushion into several pieces to form a mattress core as taught by Pearce.

(2) Response to Argument
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As acknowledged by the Appellant, Pearce discloses a plurality of methods and embodiments of forming a cushion, comprising forming elastomeric cushion comprising plurality of intersecting buckling walls defining hollow columns (col. 80-83 lines 61-68 & 1-60), dividing the cushion into equal sized cushioning units and using the substantially equal sized cushioning units to form the cushion (col. 85 lines 6-62).  Pearce further discloses cutting foam with a reciprocal saw into several pieces in order to form a mattress core is well known (col. 79 lines 30-45).  Cutting an elastomeric foam cushion having intersecting buckling walls with a reciprocal saw into four inserts is not considered novel nor inventive and it would have been obvious for one having ordinary skill in the art before the effective filing date to cut the elastomeric foam cushion into four inserts yielding predictable results that provide an equivalent and alternative configuration of cushioning units of substantially equal size to form a cushion.  Contrary to the Appellant’s remarks, Pearce does disclose various embodiments that include a method of forming a foam elastomeric cushion with a plurality of intersecting buckling walls that define a defining hollow columns (col. 80-83 lines 61-68 & 1-60), dividing a foam cushion into equal sized cushioning units, using the substantially equal sized cushioning units to form the cushion (col. 85 lines 6-62), and cutting a foam cushion with a reciprocal saw into several pieces in order to form a mattress core is well known (col. 79 lines 30-45).  The combination of the plurality of methods and embodiments of forming a cushion as a whole would suggest to one having ordinary skill to cut an elastomeric foam cushion having intersecting buckling walls with a reciprocal saw into four inserts that yield predictable results that provide an equivalent and alternative configuration wherein the cushioning units are of substantially equal size that form a cushion.
Fukano discloses a housing unit 11 with four mattress core units inserted into a receptacle of the housing unit [0027][0037](fig. 1).  The combination of references as a whole would suggest employing a housing unit as taught by Fukano that yield predictable results that provide a means hold the mattress core of Pearce in recesses to form a mattress [0008].  


Cavozos discloses forming a king, queen, twin, or full size from individual sized modules of a mattress core [col. 1 lines 15-20]. The combination of reference as a whole would suggest forming individual sized modules of a mattress core that yield predictable results that make up a mattress in any desired size to suit the needs of the individual user such as into a king, queen, twin, or full size.  
PRINCIPLES OF LAW "Section 103 forbids issuance of a patent when 'the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the invention was made to a person having ordinary skill in the art to which said subject matter pertains.'" KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1734 (2007).  "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.  The Appellant acknowledges that Pearce discloses a plurality of methods and embodiments of forming a cushion, such as forming elastomeric cushion comprising plurality of intersecting buckling walls defining a defining hollow columns (col. 80-83 lines 61-68 & 1-60), dividing the cushion into equal sized cushioning units and using the substantially equal sized cushioning units to form the cushion (col. 85 lines 6-62), cutting foam with a reciprocal saw into several pieces in order to form a mattress core (col. 79 lines 30-45).  Merely employing the various methods and embodiments disclosed by Pearce is not considered novel nor inventive and employing the various methods and embodiments as a whole would have been obvious for a person of ordinary skill to cut the elastomeric foam cushion having intersecting buckling walls with a reciprocal saw into four inserts that yield predictable results that provide an equivalent and alternative configuration of cushioning units of substantially equal size to form a cushion.  
As acknowledged in the Appellant’s remarks, Pearce discloses various embodiments that include a method of forming a foam elastomeric cushion with a plurality of intersecting buckling walls that define a defining hollow columns (col. 80-83 lines 61-68 & 1-60), dividing a foam cushion into equal sized cushioning units, using the substantially equal sized cushioning units to form the cushion (col. 85 lines 6-62), and cutting a foam cushion with a reciprocal saw into several pieces in order to form a mattress core is well known (col. 79 lines 30-45).  The combination of the plurality of methods and embodiments of forming a cushion as a whole would suggest to one having ordinary skill to cut an elastomeric foam cushion having intersecting buckling walls with a reciprocal saw into four inserts that yield predictable results that provide an equivalent and alternative configuration wherein the cushioning units are of substantially equal size that form a cushion, to insert cushion inserts into a receptacle of the housing unit that yield predictable results that provide a means hold the mattress core in recesses to form a mattress, or forming a king, queen, twin, or full size from individual sized modules of a mattress core that yield predictable results that make up a mattress in any desired size to suit the needs of the individual user such as into a king, queen, twin, or full size.  



The Applicant has provided no evidence that they were the first to discover cutting a mattress core with a saw, placing mattress core pieces within a recess of a base, nor sizing the mattress core pieces to form a king, queen, twin or full size mattress therefore the cutting or selecting a saw for cutting a piece of foam, placing pieces of a mattress core into a base, or sizing the mattress core pieces is neither novel nor inventive or beyond the technical grasp of a person of ordinary skill in the art.
Once again, the Examiner has set forth reasons for combining the references, and the reasons articulated by the Examiner have rational underpinnings.
















Conclusion


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
Conferees:
/BRIAN K. GREEN/Primary Examiner, OPQA  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                                                                                                                                                                                                                              







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.